Citation Nr: 1227538	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-25 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center
in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for colitis and colon cancer.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974. He died in February 2011. The RO has acknowledged the appellant as a substitute for the Veteran with respect to this claim. The appellant was the Veteran's spouse at the time of his death.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for colitis and colon cancer.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claim on appeal. A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In August 2007, the Veteran had inpatient treatment at the VA Medical Center (VAMC) in Cheyenne, Wyoming. He was admitted due to abdominal pain. In subsequent VA treatment in September 2007, colonoscopy showed evidence of colitis and a mass. In October 2007, the mass was found to be cancerous. In a January 2008 claim, the Veteran asserted that antibiotic medications prescribed during the August 2007 hospitalization caused him to develop the colitis and the colon cancer.

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment, or from VA training and rehabilitation services, in the same manner as if such disability were service-connected. For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct. When additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002).

VA treatment in August 2007 included antibiotics. In September 2007, there was a biopsy of tissues and a mass in the Veteran's colon. A pathologist found that the tissues from two areas showed acute and chronic colitis, and that the mass was a malignant lesion, intramucosal adenocarcinoma. The pathologist commented that the colitis had "features most consistent with antibiotic associated disease."

The Board will remand the claim for the development of additional evidence. The September 2007 biopsy report provides evidence of a possible connection between antibiotics and the Veteran's colitis. That report and other medical records do not address, however, the issue of whether his colitis was attributable to fault in VA medical care, or whether the colitis was reasonably foreseeable. The assembled medical records do not address the issue of whether, as the Veteran contended, his colon cancer was caused by VA medical care, whether it was attributable to fault in VA medical care, or whether it was reasonably foreseeable. The Board will remand the claim for a VA physician to review the claims file, and provide opinions addressing those questions.

Accordingly, the case is REMANDED for the following action:

1. Provide the claims file to a VA physician with sufficient expertise in the diagnosis and treatment of colitis and colon cancer for review. The Veteran received VA treatment in August 2007 for prolonged abdominal pain. Treatment included antibiotics. In further treatment in September 2007, the Veteran was found to have colitis and colon cancer. A VA pathologist indicated that the colitis had features consistent with antibiotic-associated disease. After reviewing the claims file, the physician should provide opinions addressing the following questions:

A. Was the Veteran's colitis caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in treating the Veteran with the antibiotics used or in the course of other VA treatment?

B. Did the Veteran's colitis result from an event that was not reasonably foreseeable?

C. Did the Veteran's colon cancer result from his 2007 VA treatment, including the treatment with antibiotics?

D. Was the Veteran's colon cancer caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in treating the Veteran with antibiotics or in the course of other VA treatment?

E. Did the Veteran's colon cancer result from an event that was not reasonably foreseeable?

The physician should explain the reasoning leading to each of the opinions that he or she provides.

2. After completion of the above, review the expanded record and determine if the claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the appellant an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case. The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

